 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 United States of America,                               Case Nos.: 2:17-cr-00142-JAD-VCF
                                                                2:17-cr-00160-JAD-VCF
 4          Plaintiff

 5 v.
                                                                         Order
 6 Brian Wright,

 7          Defendant

 8

 9         Pro se defendant Brian Wright is pending sentencing in two separate cases. His

10 sentencing hearing in case 2:17-cr-00142-JAD-VCF is set for Tuesday March 5, 2019, at 2 p.m.

11 His sentencing hearing in case 2:17-cr-00160-JAD-VCF is set for April 15, 2019, at 3 p.m.

12         Wright has moved the Ninth Circuit for a stay of these proceedings so he can petition for

13 a writ of mandamus.1 As this court cautioned Wright when granting him a continuance of his

14 sentencing in 2:17-cr-142-JAD-VCF on February 11, 2019, these sentencing hearings will go

15 forward as scheduled unless the Ninth Circuit issues an order stopping them. The minutes of that

16 hearing state:

17                  [Wright] requests a continuance to allow him to prepare a
                    sentencing memorandum, since his assumption that the case would
18                  be stayed based on his notice of appeal caused him not to prepare.
                    Government responds. For reasons stated on the record, the Court
19                  grants Mr. Wright’s request for a continuance. Wright has 10 days
                    to file his sentencing memorandum, but the Court makes no
20                  statement about whether any long-overdue objections to the
                    Presentence Investigation Report would be considered at this late
21                  date. Mr. Wright is strongly cautioned that the Court is likely to

22   1
     2:17-cr-142-JAD-VCF at ECF No. 164, and in 2:17-cr-160-JAD-VCF at ECF No. 363 (styled
   as “Emergency Motion for Leave from the District Court to Prepare the Writ of Mandamus”).
23
   Although he has filed a copy of this document with this court, he has not requested any relief
   from this court.
 1                deny any further requests to continue this hearing to allow him to
                  prepare mitigating sentencing materials. The court advises Wright
 2                that if, for any reason, he fails to or is unable to file a sentencing
                  memorandum before the continued sentencing hearing, he will
 3                simply have to make his arguments verbally to the court.

 4 Wright’s latest Ninth Circuit filing changes nothing. The Court issues this order to make it

 5 clear to all parties that the Court intends to sentence Wright in both cases as scheduled

 6 unless this court receives an order from the Ninth Circuit halting these proceedings. And

 7 because Wright did not file a sentencing memorandum by the Court’s extended deadline, and he

 8 has offered no objections to the presentence investigation report (PSR), he will need to present

 9 any mitigating information verbally during the sentencing hearing in 2:17-cr-142-JAD-VCF on

10 March 5, 2019, and any objections to the PSR in that case are deemed waived.

11         Dated: March 1, 2019

12                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
13

14

15

16

17

18

19

20

21

22

23



                                                    2
